DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.    Claims 16-24, drawn to a method (and associated computing device) of adjusting a geographic area of offline coverage in response to the current location of a computing device in order to provide at least some geographic data, corresponding to the adjusted geographic area, via a user interface of said computing device when said computing device is offline, classified in H04W 4/021.
	II.    Claims 25-35, drawn to drawn to a method (and associated server device) of anticipating an amount of geographic data that a client device is expected to receive prior to reaching certain points within an area of offline coverage, classified in H04W 28/0942.
	The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In this case, Group I deals with the problem of determining the location of a computing device relative to the geographic boundary of a region, and if said computing device is outside this region, retrieving geographic information to expand the geographic area of offline coverage, whereby some of the geographic data is provided via a user interface of the computing device when said computing device is offline, and Group II deals with the problem of determining boundaries of an area of offline coverage based on an amount of geographic data that a client device is expected to receive before reaching certain points within the offline coverage area.  
	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Vyacheslav Elkin on 10 May 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 16-24. Affirmation of this election must be made by applicant in replying to this Office Action. Claims 25-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 16-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Otulic, U.S. Patent Application Publication 2016/0180721 (hereinafter Otulic), in view of Ball et al., U.S. Patent Application Publication 2018/0352374 (hereinafter Ball).
	Regarding claim 16, Otulic discloses a method for obtaining geographic data for offline use (disclosed is a method in which an offline map is obtained by a mobile device, according to [0063]-[0064]), the method comprising:
	storing, in a memory of a computing device, geographic data corresponding to a certain geographic area of offline coverage (the offline map is stored in a memory of said mobile device, according to [0064]);
	obtaining, by one or more processors, an indication of a geographic boundary delimiting a region smaller than, and contained within, the geographic area (a geofence [“geographic boundary”] within the offline map is determined by the mobile device’s microcontroller, according to [0063]-[0064]),
	determining, by the one or more processors, a current location of the computing device relative to the geographic boundary (the current position of the mobile device, obtained using GPS inputs from a GPS receiver, is determined relative to the geofence by the microcontroller of the mobile device, according to [0063]-[0064]).
	Otulic does not expressly disclose that in response to determining that the current location is outside the region, retrieving additional geographic data via a wireless communication network to expand the geographic area of offline coverage; and providing at least some of the geographic data corresponding to the expanded geographic area via a user interface of the computing device when the computing device is offline.
	Ball discloses that in response to determining that the current location is outside the region, retrieving additional geographic data via a wireless communication network to expand the geographic area of offline coverage (a map application running on a mobile device determines that, in addition to previously downloaded offline maps, a new map that contains the user device’s current location should be downloaded [“expand the geographic area of offline coverage”], whereby the user of said mobile device then downloads the new offline map from a server device, according to [0078]-[0079], [0082], Fig. 4B [element 82]); and
	providing at least some of the geographic data corresponding to the expanded geographic area via a user interface of the computing device when the computing device is offline (the mobile device user uses the downloaded map when said mobile device is offline, according to [0002], [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic with Ball such that in response to determining that the current location is outside the region, retrieving additional geographic data via a wireless communication network to expand the geographic area of offline coverage; and providing at least some of the geographic data corresponding to the expanded geographic area via a user interface of the computing device when the computing device is offline.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]). 
	Claim 23 recites the computing devices that performs the method recited in claim 16, and is therefore rejected on the same grounds as claim 16.
	Regarding claim 17, the combination of Otulic and Ball discloses all the limitations of claim 16.
	Otulic does not expressly disclose that retrieving the additional geographic data includes transmitting, to a network server, a request specifying the current location of the computing device and the geographic area of offline coverage.
	Ball discloses that retrieving the additional geographic data includes transmitting, to a network server, a request specifying the current location of the computing device and the geographic area of offline coverage (the mobile device transmits a request, comprising the current location of said mobile device, as well as relevant locations, to the server device, according to [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that retrieving the additional geographic data includes transmitting, to a network server, a request specifying the current location of the computing device and the geographic area of offline coverage.
One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
Regarding claim 19, the combination of Otulic and Ball discloses all the limitations of claim 17.
Otulic does not expressly disclose that the request further specifies a navigation route which the computing device is following.
Ball discloses that the request further specifies a navigation route which the computing device is following (the mobile device offline map download request specifies the inclusion of a particular commute route, according to [0108]-[0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that the request further specifies a navigation route which the computing device is following.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
	Regarding claim 21, the combination of Otulic and Ball discloses all the limitations of claim 16.
	Otulic does not expressly disclose that retrieving the additional geographic data includes receiving, from a network server, geographic data for locations to which the computing device is likely to travel.
	Ball discloses that retrieving the additional geographic data includes receiving, from a network server, geographic data for locations to which the computing device is likely to travel (the server provides at least one preset map to the mobile device based on data predicting that said mobile device will be located at a given location at a future time, according to [0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that retrieving the additional geographic data includes receiving, from a network server, geographic data for locations to which the computing device is likely to travel.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
	Regarding claim 22, the combination of Otulic and Ball discloses all the limitations of claim 16.
	Otulic does not expressly disclose that requesting the additional geographic data includes requesting map data for rendering digital maps.
	Ball discloses that requesting the additional geographic data includes requesting map data for rendering digital maps (the requested offline map data is used for loading an offline map on a computing device [“rendering digital maps”], according to [0078]-[0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that requesting the additional geographic data includes requesting map data for rendering digital maps.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).
	Regarding claim 24, the combination of Otulic and Ball discloses all the limitations of claim 23.
	Otulic does not expressly disclose that to retrieve the additional geographic data, the computing device transmits a request specifying: the current location of the computing device, the geographic area of offline coverage, and at least one of (i) a network carrier of the computing device at the current location, (ii) a navigation route which the computing device is following, (iii) a current speed and/or an expected future speed of travel of the computing device, or (iii) geographic data for locations to which the computing device is likely to travel.
	Ball discloses that to retrieve the additional geographic data, the computing device transmits a request specifying: the current location of the computing device (the mobile device transmits a request, comprising the current location of said mobile device, to the server device, according to [0079]), 
	the geographic area of offline coverage (the mobile device transmits a request, comprising relevant locations, to the server device, according to [0079]), and 
	at least one of (i) a network carrier of the computing device at the current location, (ii) a navigation route which the computing device is following, (iii) a current speed and/or an expected future speed of travel of the computing device, or (iii) geographic data for locations to which the computing device is likely to travel (the mobile device offline map download request specifies the inclusion of a particular commute route [“(ii) a navigation route which the computing device is following”], according to [0108]-[0109]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Ball such that to retrieve the additional geographic data, the computing device transmits a request specifying: the current location of the computing device, the geographic area of offline coverage, and at least one of (i) a network carrier of the computing device at the current location, (ii) a navigation route which the computing device is following, (iii) a current speed and/or an expected future speed of travel of the computing device, or (iii) geographic data for locations to which the computing device is likely to travel.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a mobile device user to proactively download offline maps that are relevant to places that said user frequents (Ball:  [0004]).

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Otulic in view of Ball as applied to claim 17 above, further in view of Zhao et al., U.S. Patent Application Publication 2015/0017950 (hereinafter Zhao). 
	Regarding claim 18, the combination of Otulic and Ball discloses all the limitations of claim 17.
	Neither Otulic nor Ball expressly discloses that the request further specifies a network carrier of the computing device at the current location.
	Zhao discloses that the request further specifies a network carrier of the computing device at the current location (a mobile device transmits a request that identifies its required network operator, according to [0088]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Zhao such that the request further specifies a network carrier of the computing device at the current location.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the use of cloud computing by mobile devices (Zhao:  [0009]-[0010]). 

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Otulic in view of Ball as applied to claim 17 above, further in view of Sayed, U.S. Patent No. 8,938,488 (hereinafter Sayed).
	Regarding claim 20, the combination of Otulic and Ball discloses all the limitations of claim 17.
	Neither Otulic nor Ball expressly discloses that the request further specifies a current speed and/or an expected future speed of travel of the computing device.
	Sayed discloses that the request further specifies a current speed and/or an expected future speed of travel of the computing device (a mobile computing device sends a content request to a content server, whereby said content request specifies said mobile computing device’s speed of travel, according to column 12 line 65 to column 13 line 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otulic as modified by Ball with Sayed such that the request further specifies a current speed and/or an expected future speed of travel of the computing device.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the delivery of content that is relevant to a mobile user (Sayed:  column 1 line 51 to column 2 line 6).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645